BELCHER, Commissioner.
The conviction is for indecent exposure to a child; the punishment, eight years.
The testimony of the state reveals that the prosecutrix, (a female), age 9 at the time of the alleged offense, went with her stepmother and stepsister, age 3, to a wash-ateria. They parked the car in front, placed the clothes in a washer and returned to the car. In a brief time the appellant parked his car in front and entered the washateria. When the mother and girls went to change the clothes to the drier, the appellant, with his back to them, was using the rest room with the door open, and then he sat in a chair and began looking at a magazine. The mother returned to the car, and as the girls were returning the appellant grabbed the youngest by the arm but soon released her. The prosecutrix noticed that his trousers were unzipped and his privates were half-out. She told her stepmother, who asked her to get the license number of his car and she did.
The prosecutrix testified that while they were folding the clothes on a table after they had dried, she saw the appellant nearby looking toward her around the magazine which he was holding in his left hand, while with his right hand he was holding and playing with his private parts which were half-out of his pants; and she told her stepmother who looked toward appellant.
The mother testified that when she looked toward the appellant, he had his clothes down and had his private parts out “about half” in view and kept playing with them, and she immediately took the girls and the clothes and went home.
The appellant did not testify or offer any evidence in his behalf.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.